TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00705-CV



                                        In re Jack H. Carr


                       ORIGINAL PROCEEDING FROM HAYS COUNTY



                                            ORDER


PER CURIAM

               Today Jack H. Carr has filed a petition for writ of mandamus with an accompanying

request for emergency relief. Pending further orders of this Court, we stay the proceedings in the

underlying cause in the Justice Court and stay execution of any writ of possession that, according

to Carr, has issued. We request that the real party in interest file a response to Carr’s petition not

later than November 17, 2014. The real party in interest may also address, in either that response

or a separate filing, the advisability of our continuing the temporary relief pending our final

disposition of the merits.



               It is ordered November 7, 2014.




Before Chief Justice Jones, Justices Pemberton and Field